DETAILED ACTION
Claims 1-18 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 1 recites “a first-to-second correlation engine configured to”, “a second-to-first correlation engine configured to”, “a first-to-second correlation storage engine configured to”, and “a second-to-first correlation storage configured to” and their respective functional languages. 
Claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic a first-to-second correlation engine configured to”, “a second-to-first correlation engine configured to”, “a first-to-second correlation storage engine configured to”, and “a second-to-first correlation storage configured to” coupled with their respective functional languages (“…determine correlations between first objects and generate first correlation messages indicative of the correlations for both a first-to-second object direction and a second-to-first object direction…”, “…determine respective correlations between the second objects, as received via a second object feed, and the first objects as stored at a first object storage; and generate second correlation messages indicative of the respective correlations for both the second-to-first object direction and the first-to-second object direction…”, “…receive the first correlation messages and the second correlation messages for the first-to-second object direction; and one or more of populate and update a first-to-second object correlation storage based on received correlation messages…”, and “…receive the first correlation messages and the second correlation messages for the second-to-first object direction; and one or more of populate and update a second-to-first object correlation storage based on respective received correlation messages…”) without reciting sufficient .  “a first-to-second correlation engine”, “a second-to-first correlation engine”, “a first-to-second correlation storage engine”, and “a second-to-first correlation storage”.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “processor 200”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 2-9 do invoke 35 U.S.C. 112(f) because of the same reason as claim 1 above.

Allowable Subject Matter
Claims 1-18 are allowed.
The allowance is dependent on Applicants addressing the 112(f) invocation issue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2015/0088841 A1 to Fuglsang et al. and directed to techniques are described for determining correlations between data in a repository system.
U.S. Pub. No. 2014/0200932 A1 to Dauok et al. and directed to systems for automatically keeping travel data consistent between a Passenger Name Record (PNR) and corresponding Electronic Miscellaneous Documents (EMD) that are held on different databases.  
US 9,514,498 B2 issued to Masini et al. and directed to providing an improved handling of PNR data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194